Dye, J.
(dissenting). I dissent and vote to answer the certified question in the affirmative on the ground that the plain words of the policy excluded coverage for loss occasioned by assault and battery committed by “ any partner * * * while acting within the scope of his duties as such ”. The verdict of the jury established that the assault was committed by Cronin’s copartner Leventhal while acting within the scope of his duties as a copartner and in furtherance of partnership business; the judgment entered thereon was against Cronin and Leventhal as copartners, the complaint as against Cronin individually having been dismissed by the trial court. Under such circumstances, Cronin was not covered.
Loughran, Ch. J., Lewis, Desmond, Fuld and Froessel, JJ., concur with Conway, J.; Dye, J., dissents in a memorandum.
Judgment accordingly.